Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Authorization for this examiner’s amendment was given in an interview with attorney Sooter on 11/30/21.
The application has been amended as follows: 
In Claim 1, line 10,  --- of the band of material – has been inserted after “an intermediate section”; in line 11, --- the at least one slot and forming  --- has been inserted after “a first end of”.
In Claim 6, line 23, “the intermediate section” has been changed to --- an intermediate section of the band of material ---- ; in line 24, --- the at least one slot and forming  --- has been inserted after “a first end of”; in line 27, “and”, second occurrence, has been deleted; in the last line, ---- , and wherein the threshold opening force causes the connectors of the actuator to open, and actuate the energy absorbing apparatus for energy absorption   --- has been inserted after “configuration”.
     In Claim 12, line 29, “the intermediate section” has been changed to --- an intermediate section of the band of material ---- ; in line 30, --- the at least one slot and forming  --- has been inserted after “a first end of”; in the last line, ---- , and 
The following is an examiner’s statement of reasons for allowance:
The prior art does not show an actuator circumscribing the band, wherein a first end of the actuator is connected with a second end of the actuator via connectors to provide a threshold opening force wherein the threshold opening force causes the connectors of the actuator to open, and actuate the apparatus for energy absorption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634